DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 
The examiner has cited Field et al. (2016/0204566) and Ichihara (2014/0109678) to teach the limitations of amended claims 1 and 14.
The applicant has argued that the applied references do not disclose at least “the at least one metric including: a build-up time metric, wherein the build-up time metric corresponds to a build-up time that is defined, for a corresponding laser pulse, as a time from the Q-switched laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity,” as recited in claims 6. 
The examiner does not agree. Field as modified disclose: determine a set of build-up time metrics for a set of Q-switched pulses of a pulsed laser, wherein the build-up time metrics correspond to .


    PNG
    media_image1.png
    355
    817
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2016/0204566) in view of Ichihara (2014/0109678).

Regarding claim 1, Field et al. disclose: one or more memories (PWM circuit controlled by memory mapped control registers of the microprocessor) (Fig. 8, [0049]); and one or more processors (microprocessor), communicatively coupled to the one or more memories (PWM circuit controlled by memory mapped control registers of the microprocessor) (Fig. 8, [0049]), to: determine a set of build-up time metrics for a set of laser pulses of a pulsed laser, wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding laser pulse, as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity (the figure below shows the laser pulse build up time for two cases, before laser gas change (left), after laser gas change (right)) (Figs. 8 and 16A, [0048], [0068], claim 15); determine, based on the set of build-up time metrics, a condition for the pulsed laser; and indicate the condition for the pulsed laser (on-going monitoring and recording of laser output properties, such as rise/fall times, peak 
Field et al. do not disclose: a Q-switched laser. 
Ichihara discloses: Q-switched laser ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using the control system of Fields to control the Q-Switched laser of Ichihara because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a Q-switched laser device comprising a controller used to determine when the laser device needs preventive maintenance.


    PNG
    media_image1.png
    355
    817
    media_image1.png
    Greyscale



Regarding claim 3, Field et al. disclose: wherein the condition is a present condition or a predicted future condition (laser failure is a present or future condition) (Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 4, Field et al. do not disclose: wherein the one or more processors, when determining the condition, are to: determine a standard deviation for values of the set of build-up time metrics; determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold. 
Ichihara discloses: determine the standard deviation for values of the set of pulse metrics, determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field by using a standard deviation of values of the set of build-up time to determine when preventive maintenance of the laser should be performed in order to more accurately determine the status of the laser device.

Regarding claim 5, Field et al. disclose: wherein the one or more processors, when determining the condition, are to: compare the set of build-up time metrics to a baseline value associated with another set of laser pulses occurring before the set of laser pulses (Fig. 8, [0048], [0066]-[0071], claim 15).

Regarding claim 6, Field et al. disclose: determining, by a device, at least one metric related to a plurality of laser pulses associated with a laser, the at least one metric including: a build-up time metric, wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding 
Field et al. do not disclose: a Q-switched laser. 
Ichihara discloses: Q-switched laser ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using the control system of Fields to control the Q-Switched laser of Ichihara because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a Q-switched laser device comprising a controller used to determine when the laser device needs preventive maintenance.


    PNG
    media_image1.png
    355
    817
    media_image1.png
    Greyscale


Regarding claim 8, Field as modified does not explicitly disclose: wherein the statistical metric is at least one of: a minimum value, a maximum value, a standard deviation, an average value, or a median value. 
Ichihara discloses: determine the standard deviation for values of the set of pulse metrics, determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using a standard deviation of values of the set of build-up time to determine when preventive maintenance of the laser should be performed in order to more accurately determine the status of the laser device.

Regarding claim 9, Field as modified discloses: storing information identifying the baseline value for the build-up time metric; and wherein determining that the statistical metric satisfies the threshold comprises: comparing the statistical metric to the stored baseline value (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 10, Field as modified discloses: dividing the plurality of laser pulses into a first subset of pulses and a second subset of pulses; and wherein determining the statistical metric comprises: determining the statistical metric for the first subset of pulses and for the second subset of pulses (first set of laser pulses are the pulses before a gain medium change and the second set of pulses are the pulses after a gain medium change) (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 12, Field as modified discloses: wherein the threshold level of deviation relates to a difference between the first subset of pulses and the second subset of pulses (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 13, Field as modified discloses: recalibrating the Q-switched laser based on determining that the statistical metric satisfies the threshold level of deviation (recalibrating the laser in the form of maintaince after determining statistical metric satisfies the threshold) level of deviation (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 14, Field et al. disclose: at least one measurement device (detector 112 and controller 116) to measure a build-up time associated with a plurality of laser pulses, wherein the build-up time is defined for a corresponding laser pulse as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity (the figure below shows the laser pulse build up time for two cases, before laser gas change (left), after laser gas change (right)) (Figs. 8 and 16A, [0048], [0068], claim 15); and a controller (116) to predict an error associated with the laser based on a deviation of the build-up time relative to a baseline value for the build-up time (on-going monitoring and recording of laser output properties, such as rise/fall times, peak pulse power and pulse energy, and comparing current values to past and/or reference values, can be used to determine when preventive maintenance procedures should be used to prevent an aging laser from causing unexpected machine downtime) (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15).
Field et al. do not disclose: a Q-switched laser. 
Ichihara discloses: Q-switched laser ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using the control system of Fields to control the Q-Switched laser of Ichihara 


    PNG
    media_image1.png
    355
    817
    media_image1.png
    Greyscale


Regarding claim 15, Field as modifieddisclose: the Q-switched laser to provide the plurality of laser pulses (see the rejection of claim 14). 

Regarding claim 16, Fields et al. disclose: a photodiode (112) to receive the plurality of laser pulses and provide a voltage output corresponding to the plurality of laser pulses, wherein the measurement device (detector 112 and controller 116) is to measure the build-up time based on the voltage output (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 17, Fields et al. disclose: a gain module (pre-amplifier 202) to receive a voltage output corresponding to the plurality of laser pulses and amplify the voltage output to enable the measurement device to measure the voltage output to measure the build-up time, wherein the gain 

Regarding claim 18, Fields et al. disclose: a comparator (204 or 212) to receive a voltage output corresponding to the plurality of laser pulses and provide a waveform corresponding to the voltage output to enable the measurement device to measure the voltage output to measure the build-up time (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 19, Fields et al. disclose: wherein the measurement device comprises at least one of: a voltage measurement device, or a timer (controller 116 measures the voltage from the detector 112 and uses the voltage value to control the laser device) (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 20, Fields et al. disclose: wherein the controller is to predict the error with receiving information identifying a measurement of a pulse amplitude of the plurality of laser pulses (controller uses pulse amplitude as one way to determine when preventive maintenance should be performed (error in the laser device)) (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071]), claim 15.

Regarding claim 21, Fields as modified discloses: wherein the one or more processors, when determining the condition for the Q-switched laser, are to: determine the condition based on the set of build-up time metrics satisfying a metric threshold for a threshold period of time (Fields, Fig. 8, [0048], [0066]-[0071], claim 15).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2016/0204566) in view of Ichihara (2014/0109678) and Kobayashi et al. (2006/0076327).

Regarding claim 2, Field as modified disclose: wherein the one or more processors, when determining the condition, are to: compare a first subset of the set of build-up time metrics associated with the laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with the laser pulses of the set of laser pulses; determine, based on comparing the first subset to the second subset, that a threshold is satisfied between the first subset and the second subset; and determine the condition based on determining that the threshold is satisfied (Field, Fig. 8, [0048], [0066]-[0071]).
Field as modified do not disclose: compare a first subset of the set of build-up time metrics associated with even laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with odd laser pulses of the set of laser pulses. 
Kobayashi et al. disclose: dividing even and odd pulses in a laser system ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by dividing the laser pulses into even and odd subsets and comparing the two sets in order to determine if a threshold is satisfied between the first subset and the second subset and to prevent unexpected laser downtime.

Regarding claim 11, Field as modified does not disclose: wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses. 
Kobayashi et al. disclose: dividing even and odd pulses in a laser system ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by dividing the laser pulses into even and odd subsets and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828